 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Interlake Steamship Co., a Division of PickandsMather & Co.andSeafarers'International UnionofNorthAmerica,GreatLakesDistrict,AFL-CIO Petitioner and Great Lakes Seamen,Local5000UnitedSteelworkersofAmerica,AFL-CIO,Intervenor.Case 8-RC-6789February 5, 1969DECISION ON REVIEW, ORDER, ANDDIRECTION OF NEW RUNOFFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 8 onJuly5,1967,andamended by SupplementalDecision and Order dated September 19, 1967, anelectionwas conducted beginning on October 17,1967among the employees in the followingdescribed unit:Allunlicensed personnel employed aboard allshipsowned or operated by the Employer,including employees who have licenses but whoare employed in jobs that do not require licenses,but excluding all licensed personnel who areworking in licensed capacities, the shipkeeper,chiefcooks,studentsemployedduring theirsummer vacation and professional employees,guards and supervisors as defined in the Act.The tally of ballots for the election showed that ofapproximately 231 eligible voters, 232 cast ballots,ofwhich 62 were for the Petitioner, 62 for theIntervenor,100againsttheparticipating labororganizations, and 8 were challenged. No objectionswere filed.Following a Second Supplemental Decision andOrder issued by the Regional Director on December14, 1967, in which the Regional Director sustainedthree and overruled five of the challenges,' the fiveballots,challenges to which were overruled wereopened and counted; and on January 23, 1968 arevised tally of ballots was issued, which indicatedthata runoff election was necessary with thePetitioner eliminated from the ballot. Such runoffelectionwas conducted beginningMay 20, 1968,The tally of ballots issued on May 29, 1968, showedthat of approximately 185 eligible voters, 180 castballots, of which 73 were cast for, and 100 against,the Intervenor, and 7 were challenged, a numberinsufficient to affect the results of the election. TheIntervenorfiledtimelyobjectionstoconductaffecting the results of the election.In accordance with the Rules and Regulations oftheNational Labor Relations Board, the RegionalBy telegraphic Order dated January 1, 1968, the Board denied theEmployer's request for review of the Second Supplemental Decision andOrder.Director conducted an investigation of the objectionsand on July 16, 1968 issued and duly served on thepartieshisThirdSupplementalDecisionandCertification of Results of Election in which heoverruled the objections in their entirety. Thereafter,the Intervenor filed a timely request for review oftheRegionalDirector'sThirdSupplementalDecision insofar as he overruled its Objection No. 1.By telegraphic Order dated August 12, 1968, theNational Labor Relations Board granted the requestfor review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following findings:In Objection No. 1, the Intervenor alleged that bydenying its organizers access to crew members whileaboard ship, the Employer placed these employeesbeyondthereachofreasonableeffortstocommunicate with them effectively and by suchconduct precluded a fair election.TheRegionalDirector,viewingtheallegedconduct as antedating the first election, concludedthat it could not serve as grounds for setting asidethe election.' The Intervenor asserts that it did notfile objections to this conduct as it affected the firstelection "because it pursued through the challengedballot route a procedure for obtaining the only reliefitwould have obtained by objections, namely,another election." It contends also that a furtherrequest for access to the ships for organizationalpurposes would have been a meaningless gesture andthat as the Employer's conduct in denying accesscontinued during the critical period before the runoffelection, it is grounds for setting the election aside.The Employer is engaged in the transportation ofbulk cargoes on the Great Lakes between Canadaand various States of the United States. At the timeof the elections, it had 15 vessels manned by unitemployees.During the shipping season, whichgenerallyextendsfromMarch to December,employees stationed on the vessels spend almost allIn the course of his investigation,the Regional Director also consideredthe Intervenor's contention that the Employer's refusal to furnish thenames and addresses of its employees was objectionable conduct. TheEmployer, in what it considered compliance with the requirement ofExcelsior Underwear Inc,156 NLRB 1236, prior to both the original andthe runoff elections,timely furnished a list of eligible employees,togetherwith the vessels upon which they were working,but did not include theirhome addresses.The Regional Director, on October 9, 1967, had issued anOrder denying the Petitioner's "Motion to Stay Election" on the groundthat the Employer faded to furnish the home addresses In his ThirdSupplemental Decision,theRegional Director explicated his reasons fordenying such motion, as well as for overruling the Intervenor's objectionbased on the Employer's refusal to furnish the home addresses prior to therunoff election.As to the latter, he concluded that the Employer, byfurnishing the names of eligible employees,and the addresses at whichthese employees could be reached during the 1-month period before theelection,complied with the principle of theExcelsiorcase,and that itsfailure to furnish the home addresses of its employees did not affect theresults of the election.The Intervenor did not seek review of this ruling174 NLRB No. 55 THE INTERLAKE STEAMSHIP CO.of their time aboard ship. This is where they receivetheirmail and, except possibly when the ship is inport, eat, sleep, and take their recreation.When avessel docks to load and unload, it generally remainsinport from 4 to 8 hours. One-third of the crewmust remain on duty during the loading and/orunloading and the remainder is permitted to leavethe vessel if it wishes. Although the employees maketheir permanent homes in the general vicinity of theGreat Lakes, their homes are scattered throughoutthat huge geographical area. Thus, the likelihood ofan employee traveling to his home during the briefperiod a vessel is in any particular port is extremelyremote.The Intervenor, on June 12, 1967, several daysafter the petition was filed and about 4 monthsbefore the first election, wrote the Employer letterrequesting permission to go aboard its ships whentheyput into any major Great Lakes port,expressingwillingnesstoarrangemutuallyacceptable times and places for such shipboard visitsto insure that they will not interfere with theefficiency or safety of the shipping operation. TheIntervenor also requested a list of the names andaddresses of the crew members "because of thewidely scattered geographic areas in which [they]residewhen not aboard ship." The Employerresponded by letter dated June 20, 1967, denying therequests,stating:"Our policy, which has beenenforcedandappliedinanondiscriminatorymanner, limits access to our ships to those directlyinvolved in the operation and maintenance of theships. This long-standing policy does not permit anysolicitor aboard ships for personal contact with thecrew, regardless of his mission." As to the requestfor addresses, the Employer stated: "inasmuch asyour Union has already sent mail to our ships thisyear, which has been delivered as addressed, we seeno necessity for providing you a list of names andaddresses."In its request for review, the Intervenor assertsthat the Employer's letter reaffirmed a similarstatement of its policy communicated to it in writinginApril 1966, in the context of an earlier organizingcampaign when the chief engineer of one of theEmployer's ships "escorted" the Intervenor's staffrepresentativeoff the ship. As a result of theexchange of correspondence and its prior experience,the Intervenor asserts, no attempt was made toboard the Employer's ships.As found by the Regional Director, prior to therunoff election, the Intervenor made 12 mailings toemployees addressed to their vessels, and theEmployer sent employees two letters. The Employerdid no campaigning during the winter lay-up period.The Regional Director made no findings, and noallegationsaremade, as to what efforts theIntervenormade, if any, to contact employeespersonally during the periods of 4 to 8 hours whenthey were permitted to go ashore at ports wheretheirvesselsstop for loading and/or unloadingoperations.309We find, in view of the Employer's denials ofaccess by the Intervenor to employees aboard shipin 1966 and again in June 1967 in accord with its"long-standingpolicy,"thatanew request foraccess by the Intervenor during the critical periodbefore the runoff election would have been futile.'We also find that because the employees, during thecriticalperiod, spent virtually all of their time onboard the Employer's vessels, they were, as stated inBabcock & Wilcox,4placed "beyond the reach ofreasonable union efforts to communicate with them"and the Employer was therefore required to honorthe Intervenor's request for reasonable means ofaccess to the employees aboard ship at times whenthe vessels were at major Great Lakes ports. Thefacts that the Intervenor was able to reach theemployees aboard the vessels by mail, that it mighthave tried by "catch-as-catch-can"methods tosolicit some of them while they were on brief shoreleave, or that employees while on shore leave mightvoluntarilyhave visited the Intervenor's meetinghalls,are not, in the circumstances of this case,adequate alternative means of communication. Here,themeans of direct and personal solicitation wereseverelylimitedand,inouropinion,anorganizational campaign could not be carried oneffectively without the seeking out of employees onboardtheirvesselsand their solicitation tomembershipbydirectcontactby experiencedorganizers.'Nor has the Employer attempted toshow that substantial detriment to its shippingoperationswould result from elimination of its"no-access" rule to accommodate the rights of itsemployeestolearntheadvantagesofself-organization.Inthecircumstances,we conclude that theEmployer's denial of reasonable means of access bythe Intervenor to its crew members on board ship attimes when their ships were at major Great Lakesports rendered a fair election impossible.'Accordingly, we shall set aside the election anddirect theRegionalDirector to conduct a newrunoff election.'3SeeOld Town Shoe Company,91 NLRB 240, TomlinsonFleet Corp,149 NLRB 1114'N.L R B v The Babcock & Wilcox Company,351U S 105, 113'SeeJoseph Bancroft and SonsCo , 140 NLRB 1288, 1291'S& H Grossinger's Inc,156 NLRB233, enfd 372 F 2d 26 (C A 2),Joseph Bancroft and Sons Co,supra. Lake Superior Lumber Corporation,70NLRB 178, enfd 167F 2d 147 (C A. 6),NL R B v UnitedSteelworkers of America, CIO /NuTone,Inc/,357 U S 357,N L R BvTheBabcock&WilcoxCompany, supra.RepublicAviationCorporation vN L R B,324 U S 793'In view of th.;long passage of time since the June 25,1967, eligibilitypayroll date used for the runoff election, the eligibility payroll period forthe new runoff election shall be that immediately preceding the date ofissuance of the notice of new runoff election 310DECISIONS OFNATIONALLABOR RELATIONS BOARDORDERIt is hereby orderedthatthe election conductedherein on May 20,1968, be, and it hereby is, setaside.[Directionof NewRunoff Election'omitted frompublication.]"An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 8 within 7 days after the date of issuance of the Notice of NewRunoff Election by the Regional Director.The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiledExcelsior UnderwearInc.,156 NLRB 1236